NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LOUIS C. NEMETH,                                No. 17-55567

                Plaintiff-Appellant,            D.C. No. 8:16-cv-02096-AG-JCG

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A., as Trustee
for Structured Adjustable Rate Mortgage
Loan Trust 2007-3; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Louis C. Nemeth appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). To the extent that Nemeth
requests oral argument in his opening brief, the request is denied.
district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040

(9th Cir. 2011). We affirm.

      The district court properly dismissed Nemeth’s fraud claims because

Nemeth failed to “state with particularity the circumstances constituting fraud . . .

.” Fed. R. Civ. P. 9(b); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are liberally construed, a plaintiff must allege facts

sufficient to state a plausible claim).

      The district court did not abuse its discretion by dismissing Nemeth’s

complaint without leave to amend because amendment would be futile. See

Cervantes, 656 F.3d at 1041 (setting forth standard of review and explaining that

dismissal without leave to amend is proper when amendment would be futile).

      The district court did not abuse its discretion by denying Nemeth’s Fed. R.

Civ. P. 60(b) motion because Nemeth did not demonstrate any grounds warranting

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for relief

from judgment).

      We do not consider matters not specifically and distinctly raised and argued

                                          2                                    17-55567
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as without merit Nemeth’s contentions that the district court judge

was biased and that Nemeth was held to a higher standard as a pro se litigant.

      AFFIRMED.




                                         3                                   17-55567